SULLIVAN, J.
— This is an original application for a peremptory writ of mandate to the judge of the district court of the first judicial district of the state of Idaho, in and for Shoshone county, commanding said judge to immediately proceed and decide the motion of the plaintiff, a corporation, for the *233appointment of a receiver and the granting of an injunction in an action it has pending in said court in which the petitioner, the Chemung Mining Company, is plaintiff, and one Kennedy J. Hanley is defendant.
Said petition was filed in this court on the twentieth day of June, 1905, and the defendant appeared on that day by his counsel and was given until Me twenty-first day of June,. 1905, in which to answer. On that day his answer was filed. Thereupon the case was argued by respective counsel, and the matter taken under advisement by this court, and before the court arrived at a conclusion the defendant judge had acted in such matter and denied the motion of plaintiff and petitioner. The necessity for the writ having been thus removed, the application is therefore denied.
Stockslager, C. J., and Ailshie, J., concur.